 Case 3:20-cv-00047-JPG Document 30 Filed 03/02/21 Page 1 of 1 Page ID #131




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LIONEL BEARD,

                Plaintiff,

        v.                                                      Case No. 20-cv-47-JPG

 UNITED STATES OF AMERICA,

                Defendants.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that Count 1, a Federal Tort Claims Act
claim against the United States, is dismissed without prejudice for failure to exhaust
administrative remedies; and

       IT IS FURTHER ORDERED AND ADJUDGED that Count 2, an Eighth Amendment
claim against the United States of America, is dismissed with prejudice as to the United States of
America but without prejudice as to relevant federal agents.

DATED: March 2, 2021

                                             MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
